DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 14-29, in the reply filed on 02/15/2021 is acknowledged. Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a connecting guiding adapter in claim 20, a centering connecting holder in claim 20, a curved guiding element in claim 23, and individual guiding elements in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second end" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a second end of the deflector attachment”.
Claim 20 recites the limitation “the first end” in lines 2-3 and also in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a first end of the deflector attachment facing the drilling device or the drilling resistance measuring device”.
Claim 21 recites the limitation “the second end” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a second end”.
Claim 22 recites the limitation “the second end” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a second end”.
Claim 23 recites the limitation “the second end” (lines 3-4 and 9-10). There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a second end”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE749949 (hereinafter DE ‘949).
Regarding claim 14, DE ‘949 discloses a drilling apparatus comprising: a drilling device; a drilling needle 3 supported and guided along a drill axis in the drilling device (Fig. 1), the drilling needle exiting from a front side of a device housing 5 of the drilling device; a deflector attachment 1 arranged at the front side of the device housing ; the 
Regarding claim 17, DE ‘949 discloses the deflector attachment comprises a drilling needle guiding tip 2 at the second end.
Regarding claim 18, DE ‘949 discloses the drilling needle guiding tip comprises at least one centering element 2 (Fig. 2 , Paragraph [0007]).
Regarding claim 19, DE ‘949 discloses the deflector housing is a rigid deflector housing comprising a curvature about the predetermined angle (Fig. 2 and Paragraph 0003).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘949 in view of Reynolds (US 2011/0168419).
Regarding claim 15, DE ‘949 disclose the deflector attachment comprises a first end (lower end, Fig. 1) facing the drilling device and further comprises an oppositely arranged second end.
DE ‘949 is silent about what first fastening means at the first end is, and what type of the second fastening means at or near the front side of the device housing is, wherein the first fastening means correspond with the second fastening means, wherein the deflector attachment is connected detachably at the front side to the device housing by the first and second fastening means engaging each other.
Reynolds discloses an extension 14 (a rigid and curved tubular member) having threaded collar 38 and conical transition 40. The extension is sized to enclose and permit flexible shaft 16 to rotate (Paragraph 27). Reynolds further disclose the threaded collar 38 is to interface with collar 32 of die grinder assembly 12 to releaseably secure extension 14 to die grinder assembly 12. (This means they are connected by threads. Paragraph 28, Fig. 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap 4 of the guide tube to have internal thread to be fastened to external thread on the bearing neck 5 of the drilling machine, as taught by Reynolds, to provide a simple and releasable fastening means to fasten the guide tube 2 to the bearing neck of the drilling machine.
Regarding claim 16, DE ‘949 in view of Reynolds discloses the deflector attachment comprises a front cover element 4 (a cap) arranged at the first end, wherein the first fastening means (internal thread) are provided at the front cover element , wherein the front cover element comprises dimensions (internal diameter) configured to 

Claims 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘949 in view of Barber (US 4,541,423).
Regarding claim 24, DE ‘949 is silent if the deflector housing is a bendable deflector housing configured to be bent up to a predetermined maximum angle.
Barber discloses a sheath 11 for enclosing a flexible drive shaft 12. A drilling bit 15 is fixed to the distal end of the flexible drive shaft. The material of the sheath is from a suitable metal or other material to allow the sheath to be bent of formed by the user into the desired curvature, and will retain that curvature during the drilling operation. (col. 2 line 45 – col. 3 line 15)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the deflector housing of DE ‘949 to have the characteristic to be bendable to obtain the desire curvature or angle for drilling.
Regarding claim 28, DE ‘949 as modified discloses the bendable deflector housing is a bendable hollow shaft comprised of at least one wound layer (wire helix, Fig. 2 and lines 40-43, 54-55, translation).
Regarding claim 29, DE ‘949 discloses the bendable hollow shaft comprises a holding sleeve 2 at an end thereof where the drilling needle exits from the deflector attachment . (Fig. 2)

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘949 in view of Barber, and further in view of Lockwood (US 5,449,206).
Regarding claim 25, DE ‘949 in view of Barber as set forth in claim 24 above does not disclose the bendable deflector housing is an articulated hose comprising hose segments that are connected to each other.
Lockwood discloses a connector 10 having a body with first and second end portions. The first end portion includes a socket engaging surface such as ball element or surface 12. The second end portion 14 includes an internal socket defining cavity. A plurality of connector may be assemble to form a flexible hose assembly of a desire length (col. 2 lines 38-57, Figs. 1-5).The connectors prevents damage to the wiring (or the object it encloses) forming excessive bending or stretching deposed within the hose assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide tube 1 of DE ‘949 in view of Barber to be an articulated hose with a plurality of connectors having ball and socket to provide a guide tube that can be adjusted to a variety of angles for different applications and prevent damage to the drill it encloses.
Regarding claim 26, DE ‘949 in view of Barber, and further in view of Lockwood discloses the articulated hose comprises ball joints connecting the hose segments to each other.
Regarding claim 27, DE ‘949 in view of Barber, and further in view of Lockwood discloses the articulated hose is configured to be arrested in a bent position that is adjusted to the predetermined angle. (col. 3 lines 54-col. 4 line 24)
Allowable Subject Matter
Claims 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHWEN-WEI SU/Examiner, Art Unit 3722